EXHIBIT 10.18
 
INDEPENDENT CONTRACTOR AGREEMENT
 
This Independent Contractor Agreement ("Agreement") is made and effective this
April 30, 2012, by and between Tangiers Investors, LP ("Consultant") and Frozen
Food Gift Group, Inc. ("Company").
 
Now, therefore, Consultant and Company agree as follows:
 
1. Engagement.
 
Company hereby engages Consultant, and Consultant accepts engagement, to provide
to Company the following services:
 
Business consulting, marketing advice and financial advice.
 
2. Term.
 
Consultant shall provide services to Company pursuant to this Agreement for a
term commencing on this date, and ending on the earlier of the fifth anniversary
of this Agreement, or the date on which Consultant has earned a total of
$200,000 in consulting fees in the aggregate under the terms of this Agreement.
 
3. Place of Work.
 
Consultant shall render services primarily at Consultant's offices, but will,
upon request, provide the services at Company offices or such other places as
reasonably requested by Company as appropriate for the performance of consulting
services.
 
4. Time.
 
This Agreement contemplates advice from Consultant be rendered to the Company
from time to time, as needed.
 
5. Payment.
 
Company shall pay Consultant consideration for all services performed pursuant
to this Agreement in an amount as follows:
 
(a) Company shall pay Consultant annually at the end of each fiscal year of the
Company, a consulting fee equal to 5% of total net profits realized and
recognized for tax purposes by the Company for each such fiscal year, calculated
in accordance with generally accepted accounting principles and as reported on
the Company’s Federal Tax Return.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) In any year in which the Company does not earn net income, no fee shall be
due.
 
(c) Once and if the Company has paid to Consultant under the terms of this
Agreement, in the aggregate, a total of $200,000, this Agreement shall
automatically terminate and be of no further force or effect, and the Company
shall not be obligated to pay further consulting fees to Consultant.
 
6. Confidentiality.
 
During the term of this Agreement, and thereafter, Consultant shall not, without
the prior written consent of Company, disclose to anyone any Confidential
Information. "Confidential Information" for the purposes of this Agreement shall
include Company's proprietary and confidential information such as, but not
limited to, customer lists, business plans, marketing plans, financial
information, designs, drawing, specifications, models, software, source codes
and object codes. Confidential Information shall not include any information
that:
 
A. is disclosed by Company without restriction;
B. becomes publicly available through no act of Consultant;
C. is rightfully received by Consultant from a third party.
 
7. Independent Contractor.
 
Consultant is and throughout this Agreement shall be an independent contractor
and not an employee, partner or agent of Company. Consultant shall be solely
responsible for filing all returns and paying any income, social security or
other tax levied upon or determined with respect to the payments made to
Consultant pursuant to this Agreement.
 
8. Tools and Supplies.
 
Consultant shall be solely responsible for procuring, paying for and maintaining
any computer equipment, software, paper, tools or supplies necessary or
appropriate for the performance of Consultant's services hereunder.
 
9. Controlling Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of California.
 
10. Headings.
 
The headings in this Agreement are inserted for convenience only and shall not
be used to define, limit or describe the scope of this Agreement or any of the
obligations herein.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.
 
FROZEN FOOD GIFT GROUP, INC.
       
By:
/s/ Jonathan Irwin     Jonathan Irwin     Chief Executive Officer            
TANGIERS INVESTORS, LP.
       
By:
/s/ Michael Sobeck     Michael Sobeck     Managing Member  

 
 
3

--------------------------------------------------------------------------------